             So Ordered.

             Dated: January 15, 2021

                                                          G. Michael Halfenger
                                                          Chief United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

          Living Epistles Church of Holiness Inc.,      Case No. 19-25789-gmh
                                                              Chapter 11
                 Debtor.



                   OPINION ON DISMISSAL FOR CAUSE AND
           REPORT OF POSSIBLE CRIMES TO UNITED STATES ATTORNEY



          This case was commenced on June 12, 2019, when the debtor, Living Epistles

Church of Holiness Inc., filed a voluntary petition under chapter 11 of the Bankruptcy

Code. On December 28, 2020, the court dismissed the case for cause, including gross

mismanagement of the estate. The following is an opinion explaining the reasons for

dismissal and a report for investigation of possible bankruptcy crimes to the United

States Attorney for the Eastern District of Wisconsin.

                                                I

          At the outset of this case, in June 2019, the debtor, with the court’s approval,

employed Leonard Leverson of Leverson Lucey & Metz S.C. as counsel. Over a year

later, in August 2020, Mr. Leverson filed a motion to withdraw from representing the




         Case 19-25789-gmh      Doc 179     Entered 01/15/21 14:04:13        Page 1 of 12
debtor and requested an expedited hearing on and prompt adjudication of the motion.

       In support of his requests, Mr. Leverson filed a declaration stating as follows:

The debtor, by its principal, Pastor Terry Taper, made repeated misrepresentations to

the court, the United States trustee, and creditors about the amount of rent paid by

Demaryl Howard to operate a daycare center in facilities owned by the debtor. Mr.

Howard reported paying $13,000 a month in rent, contrary to the monthly operating

reports that the debtor filed with the court, which “consistently reflected that the Debtor

received $2,500 a month in rent” for the property. ECF No. 132, at 3, ¶11. Pastor Taper,

Mr. Leverson averred, described “the additional $10,500 payment every month” as “a

charitable contribution to T & J Ministries”. Id. at 4, ¶13. Mr. Howard told Mr. Leverson

“that the instructions to pay $2,500 a month to the Debtor and $10,500 a month to T & J

Ministries came from Pastor Taper” but that the $13,000 that he paid each month was

“rent . . . . for the privilege of occupying the . . . Property”. Id. at 5, ¶¶14 & 15. Mr.

Leverson informed Pastor Taper of his “duty to correct false information . . . provided

to the bankruptcy court” and “advised Pastor Taper . . . to . . . prepar[e] corrected

monthly operating reports” and to “hav[e] T & J Ministries deposit into the Debtor’s

debtor-in-possession account the sums it had been paid.” Id. at 4 & 5, ¶¶14 & 15. In

response, “Pastor Taper reiterated that the $10,500 a month was a charitable

contribution”, called Mr. Leverson “a racist”, “said that he had made a mistake in hiring

[Mr. Leverson]”, and said that “he wanted to obtain other counsel for the Debtor.” Id. at

5, ¶16. Soon thereafter, Mr. Howard emailed Mr. Leverson to report that Pastor Taper

“ha[d] made a threat out of retaliation to remove . . . equipment [from] the daycare . . .

and turn off the water to the building” unless Mr. Howard told Mr. Leverson “that [he]

made the payment of $10,500 as a donation.” Id. at 5, ¶17. Mr. Leverson then spoke with

Mr. Howard, who “told [him] that Pastor Taper was demanding rent of $13,000” within

two days. Id.

       The court promptly entered an order granting Mr. Leverson’s motion to



     Case 19-25789-gmh         Doc 179     Entered 01/15/21 14:04:13         Page 2 of 12
withdraw as counsel and requiring the debtor and Pastor Taper to show cause in

writing why the court should not dismiss the case and report the conduct described in

Mr. Leverson’s declaration to the United States Attorney for investigation of possible

bankruptcy crimes.

       The debtor employed Jonathan Goodman to replace Mr. Leverson as its counsel,

responded to the court’s order, and objected to dismissal and the court’s reporting

Pastor Taper to the United States Attorney. In these filings, the debtor indicated that it

would be able, at an evidentiary hearing, “to show . . . that all funds received from . . .

[Mr.] Howard, or the daycare . . . , were applied to the Debtor or for the Debtor’s

benefit”, ECF No. 148, at 1, ¶1, and “to prove that any funds of the Debtor that were

deposited in the T&J Ministries account[] were used for the purposes of the Debtor and

not for the personal purposes of Pastor Terry Taper”, ECF No. 149, at 1, ¶1. The debtor

also alleged that it was Mr. Howard who “suggested . . . that the rent payments be

bifurcated”, ECF No. 148, at 1, ¶2, and argued that it would not be in the best interests

of the debtor or the creditors to report Pastor Taper to the United States Attorney, ECF

No. 149, at 1, ¶2. Finally, the debtor defended Pastor Taper, asserting that he “acted

honestly, albeit perhaps inappropriately”, by “taking possession of Debtor’s funds,

rather than . . . deposit[ing those funds] in the Debtor’s account.” ECF No. 149, at 1, ¶2.

       On September 9, 2020, the court commenced an evidentiary hearing on dismissal,

a report to the United States Attorney, and a related motion by the debtor to sell the real

property of the estate that Mr. Howard was renting to someone other than Mr. Howard.

The United States trustee appeared through counsel in support of dismissal. The court

continued the evidentiary hearing on September 24, when the United States trustee

concluded his case-in-chief; September 30, when the debtor concluded its case-in-chief;

and October 6, when the parties gave closing arguments. The witnesses called by the

parties and the exhibits offered and admitted in evidence are specified in the court’s

minutes and orders. See ECF Nos. 156, 162, 167 & 172. At the conclusion of the



     Case 19-25789-gmh        Doc 179    Entered 01/15/21 14:04:13        Page 3 of 12
evidentiary hearing on October 6 the court took these matters under advisement.

       On December 28, based on the evidence presented, the court dismissed the case

for cause, including gross mismanagement of the estate, under 11 U.S.C. §1112(b), and

concluded that 18 U.S.C. §3057(a) requires that the facts and circumstances of the case

be reported to the United States Attorney for further investigation of possible

bankruptcy crimes by Pastor Taper. This opinion describes the grounds for those

rulings and the evidence on which those rulings are based.

                                                 II

       Section 1112(b) provides for dismissal of a case under chapter 11 of the

Bankruptcy Code “for cause”. Section 1112(b)(4) contains a non-exhaustive list of what

constitutes “cause” for purposes of §1112(b). §1112(b)(4) (“For purposes of this

subsection, the term ‘cause’ includes . . . .”); see 11 U.S.C. §102(3) (“In this title . . .

‘includes’ and ‘including’ are not limiting . . . .”). That list includes “substantial or

continuing loss to or diminution of the estate and the absence of a reasonable likelihood

of rehabilitation”, “gross mismanagement of the estate”, and “unexcused failure to

satisfy timely any filing or reporting requirement established by this title or by any rule

applicable to a case under this chapter”. §1112(b)(4)(A), (B) & (F).

       The enumerated grounds for dismissal of a chapter 11 case, including those

expressly stated above, generally focus on the postpetition conduct of the debtor. This

makes sense, as a chapter 11 debtor is ordinarily a “debtor in possession”, meaning that,

subject to certain exceptions that do not apply here, the debtor has “all the rights . . .

and powers” of a chapter 11 trustee. 11 U.S.C. §§1101(1) & 1107(a). These rights and

powers include the right to “operate the debtor’s business”, which brings with it the

right to “enter into transactions, including the sale or lease of property of the estate,”

and “use property of the estate in the ordinary course of business without notice or a

hearing” and the right to “obtain unsecured credit and incur unsecured debt in the

ordinary course of business allowable . . . as an administrative expense.” 11 U.S.C.



      Case 19-25789-gmh         Doc 179     Entered 01/15/21 14:04:13          Page 4 of 12
§§363(c)(1), 364(a) & 1108.

       But a debtor in possession is also broadly required to “perform all the functions

and duties . . . of a trustee serving in a case under” chapter 11. §§1101(1) & 1107(a). The

duties of a chapter 11 trustee include “be[ing] accountable for all property received”;

“furnish[ing] such information concerning the estate and the estate’s administration as

is requested by a party in interest”; and “if the business of the debtor is authorized to be

operated, fil[ing] with the court . . . periodic reports and summaries of the operation of

such business, including a statement of receipts and disbursements, and such other

information as the United States trustee or the court requires”. 11 U.S.C. §704(a)(2), (7)

& (8); see 11 U.S.C. §1106(a)(1) (requiring a chapter 11 trustee to “perform the duties . . .

specified in paragraphs (2), (5), (7), (8), (9), (10), (11), and (12) of section 704(a)”).

       Proper performance of these functions and duties ensures “disclosure and

transparency”, which are essential to the proper functioning of the bankruptcy system.

See, e.g., In re Visicon Shareholders Tr., 478 B.R. 292, 311 (Bankr. S.D. Ohio 2012). This is

especially so where, as here, the debtor remains in possession and the court, the United

States trustee, and the creditors necessarily must depend on the debtor’s managers to

competently conduct its affairs and comprehensively report its activities, including its

receipts and disbursements. “Indeed, the willingness of courts to leave debtors in

possession ‘is premised upon an assurance that the officers and managing employees

can be depended upon to carry out the fiduciary responsibilities of a trustee.’” CFTC v.

Weintraub, 471 U.S. 343, 355 (1985) (quoting Wolf v. Weinstein, 372 U.S. 633, 651 (1963));

Wolf, 372 U.S. at 649–50 (“[I]n practice these fiduciary responsibilities fall not upon the

inanimate corporation, but upon the officers and managing employees who must

conduct the Debtor’s affairs under the surveillance of the court.”).

       Even accepting, for the moment, the truth of Pastor Taper’s testimony—that is,

temporarily putting aside substantial concerns as to his credibility as a witness and the

reliability of his testimony, which are discussed below—it shows that he, as principal



      Case 19-25789-gmh         Doc 179     Entered 01/15/21 14:04:13         Page 5 of 12
for the debtor in possession, failed to carry out the fiduciary responsibilities of a trustee.

       Pastor Taper testified in relevant part as follows: In 2018 the debtor agreed to

lease its real property for use as a daycare in exchange for monthly payments of $13,000.

See Ex. 118, ECF No. 158-1, at 40–44. For at least the 8 months immediately prior to the

filing of the petition, in June 2019, the debtor received $13,000 a month in payments for

the use of the property, consistent with the terms of the lease. Once the petition was

filed, the debtor started receiving $2,500 a month in payments on the lease and the

remaining $10,500 owed to the debtor each month was instead paid in the form of a

donation to T & J Ministries, “a support ministry” for the debtor established and

controlled by Pastor Taper. ECF No. 160, at 01:12:04 to :46. Mr. Howard requested the

split-payment arrangement from the outset because he “wanted a $10,500 write-off for

his non-profit business”, and Pastor Taper said, “I guess we can make that happen.”

ECF No. 160, at 01:06:05 to :24. That the parties did not implement Mr. Howard’s

preferred payment arrangement until around when the petition was filed was a

coincidence. Despite the change, the full $13,000 each month was the debtor’s money, so

T & J Ministries used the $10,500 that it received each month (and its own funds from

other sources) to pay the debtor’s expenses, including tens of thousands of dollars to

install a new roof on the debtor’s main building and to repair or replace drywall,

carpeting, and furnishings within the building that were damaged by water penetration

while the case was pending. But neither the $10,500 each month that was owed to the

debtor but donated to T & J Ministries nor the expenses of the debtor that were paid by

T & J Ministries were disclosed in the debtor’s monthly operating reports because the

money was not deposited into or paid out of the debtor’s bank account and Pastor

Taper “didn’t think it made any type of a difference”. ECF No. 165, at 18:52 to 19:00.

       Pastor Taper’s testimony clearly shows that, whatever his intentions, throughout

the pendency of this case, in his capacity as principal for the debtor in possession, he

knowingly failed to report substantial expenses and regular income of the debtor that



     Case 19-25789-gmh        Doc 179     Entered 01/15/21 14:04:13       Page 6 of 12
was undoubtedly property of the estate. See 11 U.S.C. §541(a)(6). The debtor, acting

through Pastor Taper, underreported its income by about 45%, on average, for most of

the time this case was pending. See ECF No. 159-2 (showing that for the first twelve full

months of the case, July 2019 through June 2020, the debtor reported average monthly

income of less than $13,000). That the debtor’s undisclosed income was used to pay its

undisclosed expenses does not mitigate the lack of disclosure, as the debtor’s counsel

argued. To the contrary, that the debtor’s undisclosed expenses exceeded its

undisclosed income compounds the lack of disclosure. Pastor Taper concealed from the

court, the United States trustee, and the debtor’s creditors that, despite substantially

more regular income than it was reporting, it was still unable to pay its expenses as they

arose. This clear, repeated breach of the debtor’s fiduciary duties as trustee is reason

enough to dismiss this case for gross mismanagement of the estate.

       Pastor Taper’s testimony further shows that, by his actions, the debtor used

property of the estate “other than in the ordinary course of business” without notice or

court authorization as required by 11 U.S.C. §363(b)(1). See Fed. R. Bankr. P. 6004.

Specifically, the costly repairs to and replacement of the roof on the debtor’s main

building and the drywall, carpeting, and furnishings within it could hardly be deemed

ordinary-course expenses. At the least, these expenses do not appear in the only budget

for the relevant time period that the debtor filed, in September 2019 with its motion for

authority to use cash collateral and provide adequate protection. See ECF No. 19-1.

Nevertheless, Pastor Taper testified that he used the debtor’s undisclosed rents from

real property of the estate to pay these unbudgeted, unusual, and undisclosed expenses

while the case was pending, again breaching the debtor’s clear duties as trustee.

       Finally, Pastor Taper’s testimony evinces a careless attitude toward accounting

and the commingling of the debtor’s funds with those of another entity he controlled.

He conceded that on several occasions he paid expenses of the debtor in cash, contrary

to the clear and repeated oral and written instructions of the United States trustee,



     Case 19-25789-gmh       Doc 179     Entered 01/15/21 14:04:13       Page 7 of 12
making it more difficult to account for the funds used to pay them and further

exacerbating the debtor’s failure to properly disclose its income and expenses and the

use of estate property. Indeed, Pastor Taper could not even recall having received such

instructions, despite compelling testimony to the contrary from an analyst with the

United States trustee’s office. When counsel for the United States trustee asked Pastor

Taper, during the evidentiary hearing, “You would agree that bankruptcy is an

important process, wouldn’t you?”, he testified, “Now, I would, yes.” ECF No. 165, at

01:43:19 to :26. This testimony, given more than 15 months after the petition was filed,

comes far too late and underscores that, throughout most of the pendency of this case,

Pastor Taper did not take seriously the duties of a chapter 11 debtor in possession.

Consequently, his many substantial breaches of those duties are, perhaps, not entirely

surprising. Nevertheless, they amount to gross mismanagement of the estate and cause

for dismissal of the case under §1112(b), as ordered.

                                               III

       In addition to dismissing this case, the court makes a report to the United States

Attorney for an investigation of possible bankruptcy crimes. A judge who has

“reasonable grounds for believing” that someone has violated any provision of title 18,

chapter 9, of the U.S. Code—which specifies certain criminal acts in or related to a

bankruptcy case—“or that an investigation should be had in connection therewith”,

must “report to the appropriate United States attorney all the facts and circumstances of

the case, the names of the witnesses and the offense or offenses believed to have been

committed.” §3057(a). The relevant crimes include “knowingly and fraudulently

conceal[ing] . . . from creditors or the United States Trustee, any property belonging to

the estate of a debtor”; “knowingly and fraudulently receiv[ing] any material amount of

property from a debtor after the filing of a case under title 11, with intent to defeat the

provisions of title 11”; and, “after the filing of a case under title 11 . . . , knowingly and

fraudulently conceal[ing] . . . [or] falsif[ying] . . . any recorded information . . . relating



     Case 19-25789-gmh         Doc 179     Entered 01/15/21 14:04:13         Page 8 of 12
to the property or financial affairs of a debtor”. 18 U.S.C. §152(1), (5) & (8).

       As already discussed, Pastor Taper’s own testimony shows that he knowingly

concealed property of the estate from the United States trustee and creditors and that he

knowingly concealed or falsified recorded information relating to the debtor’s property

or financial affairs, including the debtor’s monthly operating reports. Whether he acted

fraudulently is a closer question, but one that need not be answered here because the

evidence is sufficient to provide reasonable grounds for believing that he did and, thus,

to warrant further investigation by the United States Attorney.

       Mr. Leverson, who originally served as the debtor’s counsel, testified about his

communications, described in his affidavit, with Pastor Taper and Mr. Howard upon

learning that the monthly operating reports he filed with the court on the debtor’s

behalf were inaccurate. Much of Mr. Leverson’s testimony is hearsay, and the court

does not rely on it to that extent. Notably, though, Mr. Leverson attested and testified

that Pastor Taper refused to amend the debtor’s monthly operating reports to accurately

report the debtor’s income and expenses, which led Mr. Leverson to conclude that

Pastor Taper was perpetuating a fraud on the court. Mr. Leverson also attested and

testified that Pastor Taper defended and insisted upon the characterization as

“donations” of the $10,500 in monthly payments to T & J Ministries, which undermines

the credibility of Pastor Taper’s conflicting testimony (e.g., that it was Mr. Howard’s

idea to divert some of the monthly daycare-lease payments to T & J Ministries but that

Pastor Taper always considered those payments to be money owed to the debtor).

       Mr. Howard testified to both the statements attributed to him in Mr. Leverson’s

affidavit and additional details of his business relationship with the debtor and Pastor

Taper. He testified that, in the summer of 2019, Pastor Taper told him to start splitting

his $13,000 monthly payments on the daycare lease into a $2,500 payment to the debtor

and a $10,500 “donation” to T & J Ministries and that Pastor Taper suggested this

arrangement would be beneficial to him for tax reporting purposes but that he stopped



     Case 19-25789-gmh        Doc 179     Entered 01/15/21 14:04:13        Page 9 of 12
that practice because he knew the payments were not donations. He further testified

that Pastor Taper threatened to turn off the utilities and remove equipment from the

daycare property if he did not inform Mr. Leverson that the $10,500 monthly payments

to T & J Ministries were, in fact, donations. The discrepancies between Mr. Howard’s

and Pastor Taper’s testimony need not be resolved here. It is sufficient for present

purposes to note that Mr. Howard’s testimony, which was altogether credible, supports

a reasonable inference that Pastor Taper knowingly and fraudulently falsified financial

records and concealed property of the estate in violation of 18 U.S.C. §152.

        Mr. Howard’s testimony also illuminated one of the more puzzling aspects of the

evidentiary record: it contains two commercial lease agreements with the debtor for the

use of its real property as a daycare, and there is reason to believe that one of them is a

fake. Exhibits 8 and 118 are respectively dated March 2, 2018, and April 5, 2018.

Exhibit 118, which is cited and discussed above, provides for monthly payments of

$13,000, it is signed by Mr. Howard’s sister, and the parties do not dispute its

authenticity. Exhibit 8, though, provides for monthly payments of $2,500, and it bears a

signature attributed to Mr. Howard, but he credibly testified that he did not sign it.

Indeed, he testified that he first saw exhibit 8 when his attorney showed it to him

during the bankruptcy case. And the signature attributed to him on exhibit 8 does not

substantially resemble the many exemplars of his signature in exhibit 9, which contains

copies of checks that he made out to the debtor and T & J Ministries, that he

authenticated in his testimony. Compare Ex. 9, ECF No. 159-1, at 2–14,1 with Ex. 8, ECF

No. 153-1, at 5. Mary Kay McSherry, an analyst with the United States trustee’s office,

testified that exhibit 8 was provided to her office by Mr. Leverson. Exhibit 118 was


1The debtor objected to the admission of exhibit 9 asserting that some portions of it are not relevant, and
the court reserved ruling on the objection. See ECF No. 162, at 2. Exhibit 9 is relevant to the extent that it
has a tendency to make it less probable that Mr. Howard signed the agreement admitted as exhibit 8,
which is a fact of consequence, however minor. The debtor’s objection to the admission of exhibit 9 is
overruled, and exhibit 9 is admitted, to that extent only. The objection is otherwise sustained.




      Case 19-25789-gmh            Doc 179       Entered 01/15/21 14:04:13             Page 10 of 12
offered by the debtor. Mr. Howard’s and Mr. Leverson’s testimony about their

discussions with Pastor Taper, viewed in light of the relevant evidence about exhibits 8

and 118, supports a reasonable inference that Pastor Taper created a fake lease

agreement and provided it to the debtor’s then-counsel to substantiate his assertion that

the lease provided for monthly payments of only $2,500 and that the remainder of the

actual monthly amount of $13,000 was a donation to T & J Ministries. This too supports

a reasonable inference that Pastor Taper knowingly and fraudulently falsified financial

records of the debtor and concealed property of the estate in violation of §152.

       Finally, Pastor Taper’s testimony about the financial affairs of T & J Ministries

supports a reasonable inference that he was diverting funds from the debtor for

personal reasons. He testified to various seemingly personal purchases using funds

from the bank account of T & J Ministries, including for jewelry for his wife, life

insurance, and personal trips. He also testified about certain other purchases that are, at

a minimum, somewhat suspect, including a time-share package purportedly used by

the debtor’s parishioners and the costs associated with Pastor Taper’s cross-country

travel to “minister” and attend “Pentacostal conventions”. The debtor’s diverted lease

income may well have gone toward expenses like these, for Pastor Taper’s personal

benefit, had the debtor’s building not been substantially and unexpectedly damaged

shortly after the case was filed, requiring the installation of a new roof and repair to or

replacement of drywall, carpeting, and furnishings. In other words, it may have been

mere happenstance that Pastor Taper was unable to spend for his personal benefit the

property of the estate that he knowingly concealed by diverting it to T & J Ministries.

       For these reasons, the court has reasonable grounds for believing that the United

States Attorney for the Eastern District of Wisconsin should investigate whether Pastor

Taper violated one or more of the provisions of title 18, chapter 9, of the United States

Code, and hereby reports the facts and circumstances of the case, the names of the

witnesses, and the offenses believed to have been committed, as required by §3057(a).



     Case 19-25789-gmh       Doc 179    Entered 01/15/21 14:04:13        Page 11 of 12
       The clerk is directed to promptly mail a copy of this opinion and report to the

office of the United States Attorney for the Eastern District of Wisconsin.

                                          #####




    Case 19-25789-gmh       Doc 179     Entered 01/15/21 14:04:13      Page 12 of 12
